                                   UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
                                                 PROBATION OFFICE


SUZANNE H. MINGLEDORFF                                                                    At^GUSTA 30903
CHiY.r PROBATION OFflCLU                                                                  FT.DERAL JtSTJCE CENTER
                                                                                          P.0. BOX 760
                                                                                          PHONE: 706-I49'44SO
P.O.SOX 816?                                                                              PAX: ?06^M449

SAVANNAH 31412
                                                                                          BRUNSWICK 31521
PHONE: 9I2-654I-4IS0                                                                      p. 0. BOX 876
                                                                                          PHONE: 9I2-280-I350
FAX: 912-6S(M148
                                                                                          FAX: 912-210-1649




                                                   BRUNSWICK


     MEMORANDUM

    DATE:              December 10,2019

     TO:                   Honorable Christopher L. Ray
                           United States Magistrate Judge

     FROM: ^le P. Grimes   United States Probation Officer

     RE;                   Ti'ara B. Williams
                           4:19CR00058-1
                           Savannah Division
                           EARLY TERMINATION REQUEST



     On August 13, 2019, Ti'ara B. Williams appeared before Your Honor and was sentenced to
     twelve months probation for committing the offense of driving under the influence (less safe)
     while on a military reservation. The Court also imposed a $25 special assessment, $1,000 fine,
     and special conditions to include substance abuse testing; alcohol abstinence; and forty hours of
     community service. In addition, Your Honor stated that probation could be early terminated
     upon completion of all court-ordered obligations as recommended by the probation officer.
     While on supervision, Williams has submitted three negative drug screens and has posed no
     problems. She completed her community service hours at the Okefenokee Heritage Center in
     Waycross, Georgia, on December 5, 2019. Williams also paid the remaining balance on her
     criminal monetary penalties on December 6, 2019. As such, she has complied with all court-
     ordered conditions to date.

     In light of her favorable adjustment to supervision, it is respectfully recommended that this c^e
     be terminated. Should the Court concur with this recommendation, an order terminating
     probation is attached for the Court's signature.
